          Case 1:20-cr-00204-NONE-SKO Document 28 Filed 03/26/21 Page 1 of 4


 1 PHILLIP A. TALBERT
   Acting United States Attorney
 2 PHILIP N. TANKOVICH
   Special Assistant United States Attorney
 3 KATHERINE E. SCHUH
   Assistant United States Attorney
 4 2500 Tulare Street, Suite 4401
   Fresno, CA 93721
 5 Telephone: (559) 497-4000
   Facsimile: (559) 497-4099
 6

 7 Attorneys for Plaintiff
   United States of America
 8

 9
                                IN THE UNITED STATES DISTRICT COURT
10
                                   EASTERN DISTRICT OF CALIFORNIA
11

12   UNITED STATES OF AMERICA,                          CASE NO. 1:20-CR-00204-NONE-SKO
13                                Plaintiff,            AMENDED STIPULATION REGARDING
                                                        EXCLUDABLE TIME PERIODS UNDER SPEEDY
14                         v.                           TRIAL ACT; FINDINGS AND ORDER
15   SIMON MEZA JR.,                                    DATE: March 31, 2021
                                                        TIME: 1:00 p.m.
16                               Defendant.             COURT: Hon. Sheila K. Oberto
17

18          This case was previously set for a status conference on March 31, 2021. By stipulation, the

19 parties now move to continue the status conference to April 21, 2021, and to exclude time between

20 March 31, 2021 and April 21, 2021.
21          On April 17, 2020, this Court issued General Order 617, which suspends all jury trials in the

22 Eastern District of California scheduled to commence before June 15, 2020, and allows district judges to

23 continue all criminal matters to a date after June 1. This and previous General Orders were entered to

24 address public health concerns related to COVID-19.

25          Although the General Orders address the district-wide health concern, the Supreme Court has

26 emphasized that the Speedy Trial Act’s end-of-justice provision “counteract[s] substantive
27 openendedness with procedural strictness,” “demand[ing] on-the-record findings” in a particular case.

28 Zedner v. United States, 547 U.S. 489, 509 (2006). “[W]ithout on-the-record findings, there can be no

      STIPULATION REGARDING EXCLUDABLE TIME             1
30    PERIODS UNDER SPEEDY TRIAL ACT
           Case 1:20-cr-00204-NONE-SKO Document 28 Filed 03/26/21 Page 2 of 4


 1 exclusion under” § 3161(h)(7)(A). Id. at 507. Moreover, any such failure cannot be harmless. Id. at

 2 509; see also United States v. Ramirez-Cortez, 213 F.3d 1149, 1153 (9th Cir. 2000) (explaining that a

 3 judge ordering an ends-of-justice continuance must set forth explicit findings on the record “either orally

 4 or in writing”).

 5           Based on the plain text of the Speedy Trial Act—which Zedner emphasizes as both mandatory

 6 and inexcusable—General Orders 611, 612, and 617 require specific supplementation. Ends-of-justice

 7 continuances are excludable only if “the judge granted such continuance on the basis of his findings that

 8 the ends of justice served by taking such action outweigh the best interest of the public and the

 9 defendant in a speedy trial.” 18 U.S.C. § 3161(h)(7)(A). Moreover, no such period is excludable unless
10 “the court sets forth, in the record of the case, either orally or in writing, its reason or finding that the

11 ends of justice served by the granting of such continuance outweigh the best interests of the public and

12 the defendant in a speedy trial.” Id.

13           The General Orders exclude delay in the “ends of justice.” 18 U.S.C. § 3161(h)(7) (Local Code

14 T4). Although the Speedy Trial Act does not directly address continuances stemming from pandemics,

15 natural disasters, or other emergencies, this Court has discretion to order a continuance in such

16 circumstances. For example, the Ninth Circuit affirmed a two-week ends-of-justice continuance

17 following Mt. St. Helens’ eruption. Furlow v. United States, 644 F.2d 764 (9th Cir. 1981). The court

18 recognized that the eruption made it impossible for the trial to proceed. Id. at 767-68; see also United

19 States v. Correa, 182 F. Supp. 326, 329 (S.D.N.Y. 2001) (citing Furlow to exclude time following the

20 September 11, 2001 terrorist attacks and the resultant public emergency). The coronavirus is posing a
21 similar, albeit more enduring, barrier to the prompt proceedings mandated by the statutory rules.

22           In light of the societal context created by the foregoing, this Court should consider the following

23 case-specific facts in finding excludable delay appropriate in this particular case under the ends-of-

24 justice exception, § 3161(h)(7) (Local Code T4). 1 If continued, this Court should designate a new date

25 for the status conference. United States v. Lewis, 611 F.3d 1172, 1176 (9th Cir. 2010) (noting any

26 pretrial continuance must be “specifically limited in time”).
27
             1
            The parties note that General Order 612 acknowledges that a district judge may make
28 “additional findings to support the exclusion” at the judge’s discretion. General Order 612, ¶ 5 (E.D.
   Cal. March 18, 2020).
     STIPULATION REGARDING EXCLUDABLE TIME              2
30     PERIODS UNDER SPEEDY TRIAL ACT
          Case 1:20-cr-00204-NONE-SKO Document 28 Filed 03/26/21 Page 3 of 4


 1 ///

 2                                              STIPULATION

 3         Plaintiff United States of America, by and through its counsel of record, and defendant, by and

 4 through defendant’s counsel of record, hereby stipulate as follows:

 5         1.      By previous order, this matter was set for status on March 31, 2021.

 6         2.      By this stipulation, defendant now moves to continue the status conference until April 21,

 7 2021, and to exclude time between March 31, 2021, and April 21, 2021, under Local Code T4.

 8         3.      The parties agree and stipulate, and request that the Court find the following:

 9                 a)     The government has represented that the discovery associated with this case

10         includes investigative reports and related documents, body camera footage, criminal history

11         reports, and court documents. All of this discovery has been either produced directly to counsel

12         and/or made available for inspection and copying. The government and the defense are engaged

13         in plea negotiations, and require a brief continuance to complete those negotiations.

14                 b)     Counsel for defendant desires additional time to review discovery provided by the

15         government, conduct additional investigation regarding the charges, consult with his client, and

16         discuss potential resolution with the government.

17                 c)     Counsel for defendant believes that failure to grant the above-requested

18         continuance would deny him/her the reasonable time necessary for effective preparation, taking

19         into account the exercise of due diligence.

20                 d)     The government does not object to the continuance.

21                 e)     Based on the above-stated findings, the ends of justice served by continuing the

22         case as requested outweigh the interest of the public and the defendant in a trial within the

23         original date prescribed by the Speedy Trial Act.

24                 f)     For the purpose of computing time under the Speedy Trial Act, 18 U.S.C. § 3161,

25         et seq., within which trial must commence, the time period of March 31, 2021 to April 21, 2021,

26         inclusive, is deemed excludable pursuant to 18 U.S.C.§ 3161(h)(7)(A), B(iv) [Local Code T4]

27         because it results from a continuance granted by the Court at defendant’s request on the basis of

28         the Court’s finding that the ends of justice served by taking such action outweigh the best interest

      STIPULATION REGARDING EXCLUDABLE TIME              3
30    PERIODS UNDER SPEEDY TRIAL ACT
          Case 1:20-cr-00204-NONE-SKO Document 28 Filed 03/26/21 Page 4 of 4


 1          of the public and the defendant in a speedy trial.

 2          4.      Nothing in this stipulation and order shall preclude a finding that other provisions of the

 3 Speedy Trial Act dictate that additional time periods are excludable from the period within which a trial

 4 must commence.

 5          IT IS SO STIPULATED.

 6

 7
     Dated: March 25, 2021                                    PHILLIP A. TALBERT
 8                                                            Acting United States Attorney
 9
                                                              /s/ KATHERINE E. SCHUH
10                                                            KATHERINE E. SCHUH
                                                              Special Assistant United States
11                                                            Attorney
12

13   Dated: March 25, 2021                                    /s/ MATTHEW LEMKE
                                                              MATTHEW LEMKE
14
                                                              Counsel for Defendant
15                                                            SIMON MEZA JR.

16

17                                          FINDINGS AND ORDER

18
     IT IS SO ORDERED.
19

20 Dated:        March 26, 2021                                    /s/   Sheila K. Oberto            .
                                                       UNITED STATES MAGISTRATE JUDGE
21

22

23

24

25

26
27

28

      STIPULATION REGARDING EXCLUDABLE TIME               4
30    PERIODS UNDER SPEEDY TRIAL ACT
